UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado84-0916344 State or other jurisdiction(IRS) Employer incorporationIdentification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filer þ Non-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes oNo þ Class of StockNo. Shares OutstandingDate Common65,936,621 May 6, 2014 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Page Condensed Balance Sheets at March 31, 2014 and September 30, 2013 (unaudited) 3 Condensed Statements of Operations for the six months Ended March 31, 2014 and 2013 (unaudited) 4 Condensed Statements of Operations for the three months Ended March 31, 2014 and 2013 (unaudited) 5 Condensed Statements of Cash Flows for the six months Ended March 31, 2014 and 2013 (unaudited) 6 Notes to Condensed Financial Statements(unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risks 30 Item 4. Controls and Procedures 30 PART II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 Signatures 32 2 CEL-SCI CORPORATION BALANCE SHEETS MARCH 31, 2, 2013 (UNAUDITED) MARCH 31, SEPTMEBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Deposits - current portion - Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT AND LEASEHOLD IMPROVEMENTS less accumulated depreciation and amortization of $3,054,316 and $2,967,345 PATENT COSTSless accumulated amortization of $1,168,817 and $1,151,852 DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Related party loan Deferred rent - current portion Lease obligation - current portion Total current liabilities Derivative instruments Deferred revenue Deferred rent - net of current portion Lease obligation - net of current portion Deposits held Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value200,000 shares authorized; -0- shares issued and outstanding - - Common stock, $.01 par value - 600,000,000 shares authorized, 58,276,571 shares and 31,025,019 sharesissued and outstanding at March 31, 2014 and September 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to financial statements. 3 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS SIX MONTHS ENDED MARCH 31, 2014 and 2013 (UNAUDITED) OTHER INCOME $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $83,391 and$160,820 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) (LOSS) GAIN ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) ISSUANCE OF ADDITIONAL SHARES DUE TO RESET PROVISIONS ) - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to financial statements. 4 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2014 and 2013 (UNAUDITED) OTHER INCOME $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $41,718 and $55,957, respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) (LOSS) GAIN ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to financial statements. 5 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2014 and 2013 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock, warrants and options for services Modification of warrants issued for services - Equity based compensation Common stock contributed to 401(k) plan Impairment loss on abandonment of patents Loss on retired equipment - Loss (gain) on derivative instruments ) (Increase)/decrease in assets: Receivables ) Deferred rent Prepaid expenses ) Inventory used for R&D and manufacturing ) Deposits ) - Increase/(decrease) in liabilities: Accounts payable ) ) Accrued expenses Deferred revenue 46 45 Due to employees ) Deferred rent liability ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment ) ) Expenditures for patent costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants Proceeds from exercise of warrants - Payments on obligations under capital leases ) ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ 6 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2014 and 2013 (UNAUDITED) ISSUANCE OF WARRANTS: Increase in derivative liabilities $ ) $ ) Decrease in additional paid-in capital $
